Citation Nr: 0425325	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  02-18 325	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for nerve damage of the 
right arm as secondary to service-connected degenerative 
joint disease of the lumbar spine.

2.  Entitlement to service connection for nerve damage of the 
right leg as secondary to service-connected degenerative 
joint disease of the lumbar spine.

3.  Entitlement to a rating higher than 40 percent for 
service-connected degenerative joint disease of the lumbar 
spine.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Army from September 
1961 to September 1963.

This case comes before the Board of Veterans' Appeals (Board) 
in part from a September 2001 RO decision which denied 
entitlement to a rating higher than 40 percent for service-
connected degenerative joint disease of the lumbar spine and 
also denied a TDIU rating, and also in part from a January 
2003 RO decision which denied service connection on a 
secondary basis for right arm and right leg nerve damage as a 
result of service-connected degenerative joint disease of the 
lumbar spine.

Upon consideration of the record, the Board finds that there 
is a further VA duty to assist the veteran in developing 
evidence pertinent to his claims.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Thus, the appeal is remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


REMAND

The veteran seeks service-connection on a secondary basis for 
right arm and right leg nerve damage as a result of service-
connected degenerative joint disease of the lumbar spine.  
Private medical records dated in 2002 show complaints of and 
treatment for right-sided numbness.  Upon review of the 
claims file, the Board notes that the veteran has not been 
given a VA examination which addresses the existence and 
etiology of any right arm and right leg neurological 
disorders.  The veteran's representative has requested in 
written statements that such an examination be given, and the 
Board finds that such should be accomplished prior to further 
adjudication of the secondary service-connection claims.  The 
veteran is hereby notified that it is his responsibility to 
report for the examination and to cooperate in the 
development of the claims, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claims.  See 38 C.F.R. §§ 3.158 and 
3.655 (2003).  

The veteran also seeks an increased rating for his service-
connected degenerative joint disease of the lumbar spine.  
With regard to this claim, the Board notes that in a private 
medical letter received in March 2004, Dr. William F. Conway 
of the Hardin County Regional Health Center in Savannah, 
Tennessee, stated that the veteran had been receiving 
treatment at that facility for pain and numbness in his back 
which radiated down his legs and made it difficult for him to 
sit for extended periods of time.  It does not appear that 
updated treatment records from this facility are currently 
part of the evidence of record.  VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2003).  Any additional updated treatment records 
should also be obtained.

Additionally, the Board notes that Dr. Conway's letter was 
submitted subsequent to issuance of the most recent 
supplemental statement of the case, and the veteran has not 
submitted a waiver with regard to RO initial consideration of 
this evidence.  Thus this claim must also be returned to the 
RO for initial consideration of the evidence and for a 
supplemental statement of the case.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed.Cir. 2003).        

Furthermore, the Board notes that during the pendency of the 
veteran's appeal, the criteria for evaluating spinal 
disabilities were revised.  The Schedule for rating 
disabilities of the spine was revised effective September 26, 
2003, including the criteria for evaluation of intervertebral 
disc syndrome.  See 68 Fed. Reg. 51,454-51,458 (Aug. 27, 
2003).  The RO has neither notified the veteran of revised 
rating criteria nor adjudicated the veteran's claim pursuant 
to the revised criteria for evaluating disabilities of the 
spine.  In the Board's opinion, the veteran could be 
prejudiced as a result of the Board deciding the claim under 
the new criteria before the RO has done so.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  Evidence of record 
also shows that the veteran's last VA examination was in 
February 2003.  The Board notes that the rating criteria have 
been amended since the last examination.  Therefore, the 
Board finds that a current examination is necessary to 
determine the appropriate evaluation for the veteran's lumbar 
disability.  

As the veteran's claim for a TDIU rating will be affected by 
the disposition of the other claims being remanded, appellate 
action on the claim for a TDIU rating must be deferred until 
disposition of these other claims.

Accordingly, the case is remanded for the following action:

1.  The RO should contact the veteran and 
ask him to identify all sources of VA and 
non-VA treatment which he has received 
for his service-connected back disability 
and claimed right arm and right leg 
disabilities from 2002 to the present.  
The RO should then obtain copies of any 
related medical records which are not 
already associated with the claims file, 
to specifically include but not limited 
to treatment records from the Hardin 
County Regional Health Center in 
Savannah, Tennessee.

2.  The RO should arrange for the veteran 
to be scheduled for an examination which 
addresses the current severity of his 
service-connected degenerative joint 
disease of the lumbar spine.  Pertinent 
information in the claims folder should 
be reviewed by the examiner.  Any 
necessary related studies, including X-
ray studies and range of motion testing 
in degrees, should be done.  The examiner 
should describe all symptomatology due to 
the veteran's service-connected lumbar 
spine disability, utilizing the 
disability evaluation examination 
worksheet for the spine. 

3.  Thereafter, the RO should schedule 
the veteran for an examination to 
determine the existence and etiology of 
his claimed right arm and right leg 
neurological disorders.  The claims 
folder should be provided to and be 
reviewed by the examiner.  Based on a 
review of historical records and medical 
principles, the examiner should provide a 
medical opinion, with full rationale, as 
to the etiology and approximate date of 
onset of any right arm and right leg 
neurological disorders, including any 
relationship between such disorders and 
the veteran's service and/or his service-
connected degenerative joint disease of 
the lumbar spine.  The examiner should 
specifically opine as to whether or not 
any current right arm or right leg 
neurological disorders were caused by or 
permanently worsened by the service-
connected degenerative joint disease of 
the lumbar spine. 

4.  The RO should then readjudicate the 
veteran's claims for entitlement to 
service connection for right arm and 
right leg neurological disorders as 
secondary to service-connected 
degenerative joint disease of the lumbar 
spine.  The RO should also readjudicate 
the claim for an evaluation higher than 
40 percent for service-connected 
degenerative joint disease of the lumbar 
spine, and include consideration of the 
old and amended versions of the Schedule 
for rating disabilities of the spine 
under 38 C.F.R. § 4.71a, effective from 
September 26, 2003.  See 68 Fed. Reg. 
51,454-51,458 (Aug. 27, 2003).  The RO 
should then readjudicate the claim for a 
TDIU rating.  

5.  If any of the claims remain denied, 
the RO should issue a supplemental 
statement of the case (SSOC) to the 
veteran and his representative, and they 
should be given an opportunity to 
respond, before the case is returned to 
the Board.  The SSOC should address all 
evidence received since the most recent 
SSOC in April 2003, and inform the 
veteran of the substantive changes 
effective from September 26, 2003 in 
38 C.F.R. Part 4 § 4.71a pertaining to 
evaluation of back disabilities.  See 68 
Fed. Reg. 51,454-51,458 (Aug. 27, 2003).  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

